ORDER
The Memorandum Disposition filed on February 4, 2004, is withdrawn and replaced with the attached Memorandum Disposition.
With the amendments, the panel has voted to deny the petition for panel rehearing. Judge McKeown has voted to deny the petition for rehearing en banc, and Judges Wallace and Moskowitz so recommend.
The full court has been advised of the petition for rehearing en banc and no judge has requested a vote on whether to rehear the matter en banc. Fed. R.App. P. 35.
The petition for panel rehearing and the petition for rehearing en banc are denied.
MEMORANDUM*
Kaiser Permanente (“Kaiser”) appeals from the district court’s grant of a preliminary injunction in favor of plaintiffs Karen Knauer and David Johnston on copyright claims that arise out of photographs produced by them pursuant to various contractual agreements with Kaiser. The evidence in the record at this stage in the proceedings does not support the district court’s determination that Knauer and Johnston were likely to succeed on the merits. See Micro Star v. Formgen, Inc., 154 F.3d 1107, 1109 (9th Cir.1998). Therefore, it was an abuse of discretion to issue the preliminary injunction. See Satava v. Lowry, 323 F.3d 805, 810 (9th Cir.2003). We express no position on the final resolution of the dispute. We decline to entertain on interlocutory appeal Kaiser’s claim that the district court lacks subject matter jurisdiction because of alleged defects in the copyright registrations.
Accordingly, the district court’s injunction order is VACATED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.